Citation Nr: 1104407	
Decision Date: 02/03/11    Archive Date: 02/14/11

DOCKET NO.  09-28 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including depression, to include as secondary to 
schizophrenia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

S. Pflugner


INTRODUCTION

The Veteran served on active duty from June 8, 1979 to October 2, 
1979.  This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in Wichita, 
Kansas (RO).  The appeal is remanded to the RO via the Appeals 
Management Center in Washington, DC.


REMAND

Generally, the scope of a mental health disability claim includes 
any mental disability that may reasonably be encompassed by a 
veteran's description of the claim, reported symptoms, and the 
other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 
(2009).  However, a claim for one diagnosed disease or injury 
cannot be prejudiced by a prior claim for a different diagnosed 
disease or injury, when it is an independent claim based on 
distinct factual bases.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 
2008).  When determining if a claim is independent, VA will focus 
on whether the evidence truly amounts to a new claim based upon a 
different diagnosed disease or whether the evidence substantiates 
an element of a previously adjudicated matter.  Velez v. 
Shinseki, 23 Vet. App. 199, 204 (2009).

In June 2001, the Veteran filed a claim of entitlement to service 
connection for "paranoid schizophrenia," but did not provide a 
description of his symptoms.  In support of his claim, the 
Veteran submitted a July 1991 Larned State Hospital release 
summary wherein he was provided diagnoses of major depression, 
single episode, moderate; alcohol abuse; cannabis abuse; and 
cocaine abuse.

According to an August 1991 psychological evaluation conducted at 
Larned State Hospital, the Veteran reported that he was first 
admitted to the Osawatomie State Hospital in April 1982.  On that 
occasion, his mother reported that he was experiencing auditory 
and visual hallucinations, as well as paranoid ideation.  The 
diagnosis was brief reactive psychosis due to substance abuse.  
The Veteran was admitted to the Osawatomie State Hospital on 
three subsequent occasions from September 1988 to February 1989, 
and was provided diagnoses of cannabis abuse and phencyclidine or 
other arylcyclohexalamine abuse delusional disorder.  As a result 
of the August 1991 evaluation, the diagnoses were psychoactive 
substance abuse, not otherwise specified, and major depression, 
recurrent, with psychotic features and a congruent mood.

In January 2002, the Veteran asserted that the onset of his 
schizophrenia was in April 1981, at which time he was admitted to 
Osawatomie State Hospital.  He indicated that he received 
treatment for schizophrenia from April 1981 to October 1988 at 
Osawatomie State Hospital; in July 1991 at Larned State Hospital; 
and while he was incarcerated.

In March 2002, the Veteran reported that he was provided a 
diagnosis of schizophrenia in 1981.  He also endorsed past 
"depression."  Ultimately, the diagnoses were "psychosis, [not 
otherwise specified]," and poly-substance abuse.  The examiner 
then characterized the Veteran's reported history as "unusual" 
given that the Veteran did not remember previously experiencing 
hallucinations or delusions.

In April 2002, the diagnoses were schizophrenia, not otherwise 
specified, and psychosis, not otherwise specified.

In March 2003, the Veteran's claim of entitlement to service 
connection for schizophrenia was denied because the evidence did 
not demonstrate that his schizophrenia was incurred in or due to 
his active duty service.  Although he was provided notice of this 
decision, the Veteran did not perfect an appeal thereof, and it 
is final.  See 38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 
20.201, 20.302 (2010).


In December 2007, the Veteran submitted a claim of entitlement to 
"depression."  He asserted that he was experiencing paranoia, 
anxiety, and fatigue.  In support of his December 2007 claim, the 
Veteran submitted VA treatment reports dating from April 2002 to 
June 2008, demonstrating a variety of diagnoses, including 
schizoaffective disorder; paranoid schizophrenia; schizophrenia, 
not otherwise specified; and psychosis, not otherwise specified.

In January 2008, the RO sent the Veteran a notice and development 
letter that separated the Veteran's claim into two issues: 
service connection for depression and whether new and material 
evidence had been present to reopen the issue of entitlement to 
service connection for paranoia, anxiety, and fatigue previously 
claimed as paranoid schizophrenia.  

In June 2008, both the claims were denied.  That same month, the 
Veteran submitted a notice of disagreement with respect to only 
the claim of entitlement to service connection for depression.  
After the denial of the Veteran's service connection claim for 
depression was continued in the June 2009 statement of the case, 
the Veteran submitted a substantive appeal.  Therein the Veteran 
stated,

I would like to say [that] I suffer from 
schizophrenia as my main concern.  I would 
like to say that my depression is secondary 
to my schizophrenia.  This condition is the 
direct result of my military experience.  I 
feel that I was subject to intense training.  
When I was in basic [training] I was on the 
grenade range, I had to rescue someone who 
had got the grenade stuck on his finger 
before it went off.  I felt I was singled out 
and given additional duties.  It made me feel 
angry and depressed.

In May 2009, the Veteran testified at a Board hearing that he 
began experiencing symptoms of a psychiatric disorder in 
approximately July 1979.  He also testified that he experienced 
these symptoms throughout his period of military service.  He 
then testified that he did not seek treatment until he was 
admitted to Osawatomie State Hospital in 1981, at which time he 
was provided a diagnosis of schizophrenia.  He claimed that he 
served on active duty from June 1979 to May 1984, and that the 
first treatment for a psychiatric disorder following his service 
discharge was in 1988 at Osawatomie State Hospital.

During the Board hearing, the Veteran submitted a May 2009 
neuropsychological evaluation with a contemporaneous waiver of 
review.  See 38 C.F.R. § 20.1304 (2010).  Based on the results 
from this evaluation, it was determined that the Veteran's 
overall cognitive functioning was consistent with a mild level of 
dementia that was "most likely due to the combine effects of 
chronic schizophrenia and substance abuse issues."

Despite the presence of other psychiatric diagnoses at the time 
of the March 2003 rating decision, the Board finds that the March 
2003 rating decision was limited to an evaluation as to whether 
the specific diagnosis of schizophrenia was related to the 
Veteran's active duty service.  See Clemons, 23 Vet. App. at 5.  
Further, schizophrenia is a psychotic disorder, whereas 
depression is a mood disorder.  See generally 38 C.F.R. § 4.130 
(2010).  As such, the Board finds that the Veteran's December 
2007 claim of entitlement to service connection for depression is 
independent from the previously adjudicated claim of entitlement 
to service connection for schizophrenia.  Velez, 23 Vet. App. at 
204.

As discussed above, in June 2008 the RO denied a claim of 
entitlement to service connection for depression and a claim to 
reopen the issue of entitlement to service connection for 
schizophrenia.  The Veteran submitted a timely notice of 
disagreement with respect to only the denial of the service 
connection claim for depression.  In his July 2009 substantive 
appeal, the Veteran stated that his primary concern was 
schizophrenia.  Although this statement does not constitute a 
notice of disagreement with the June 2008 rating decision because 
the time period for filing such had elapsed, the Board finds that 
Veteran reasonably raised a claim to reopen the issue of 
entitlement to service connection for schizophrenia.  

Additionally, given that the evidence of record since the March 
2003 rating decision did not included a diagnosis of 
"depression," but included a variety of other psychiatric 
diagnoses, the Board finds that the Veteran's claim is more 
appropriately captioned as seen on the title page and will be 
addressed as such hereafter.  See Clemons, 23 Vet. App. at 5.  
Further, in the July 2009 substantive appeal, the Veteran 
asserted that his "depression" was secondary to his 
schizophrenia.  As such, the Veteran's claim of entitlement to 
service connection for an acquired psychiatric disorder, to 
include depression, is inextricably intertwined with the 
reasonably raised claim to reopen the issue of entitlement to 
service connection for schizophrenia.  See Harris v. Derwinski, 1 
Vet. App. 180 (1991) (where a claim is inextricably intertwined 
with another claim, the claims must be adjudicated together in 
order to enter a final decision on the matter).

Consequently, the Board finds that the remanding the Veteran's 
service connection claim for an acquired psychiatric disorder, to 
include depression, is required in order for it to be 
contemporaneously adjudicated with his claim to reopen the issue 
of entitlement to service connection for schizophrenia.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and 
request that he submit or identify relevant 
in support of his claim that has not already 
been associated with the claims file.  
Specifically, the RO must request that the 
Veteran submit or identify evidence 
demonstrating an etiological relationship 
between his schizophrenia and an acquired 
psychiatric disorder, to include depression.  
If, after making reasonable efforts to obtain 
this information the RO is unable to secure 
same, the RO must notify the Veteran and (a) 
identify the information the RO is unable to 
obtain; (b) briefly explain the efforts that 
the RO made to obtain that information; (c) 
describe any further action to be taken by 
the RO with respect to the claim; and (d) 
that the Veteran is ultimately responsible 
for providing information.  The Veteran and 
his representative must then be given an 
opportunity to respond.  

2.  The RO must develop and adjudicate the 
issue of whether new and material evidence 
has been submitted to reopen the claim of 
entitlement to service connection for 
schizophrenia in a formal rating decision.  
In so doing, the RO must notify the Veteran 
of VA's duties to notify and assist him in 
the development of that claim.  If the issue 
of whether new and material evidence has been 
submitted to reopen the claim of entitlement 
to service connection for schizophrenia is 
denied, the Veteran must be advised that the 
Board may exercise jurisdiction over this 
issue only if he perfects a timely appeal to 
the rating decision.

3.  Once the above actions have been 
completed, the RO must readjudicate the 
Veteran's claim on appeal taking into 
consideration any newly acquired evidence.  
If the benefit remains denied, a Supplemental 
Statement of the Case must be provided to the 
Veteran and his representative.  After the 
Veteran and his representative have had an 
adequate opportunity to respond, the appeal 
must be returned to the Board for appellate 
review.

No action is required by the Veteran until he receives further 
notice; however, the Veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

